Citation Nr: 0718583	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-07 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Service connection for cause of death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1946 to November 
1966.  He died in August 2003. The appellant is his surviving 
spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision by the VA Regional 
Office (RO) in St. Louis, Missouri, which denied the 
appellant's claim of entitlement to VA death benefits.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

For the reasons set out immediately below, the Board has 
determined that a remand is in order.  

Reasons for remand

Medical opinion

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death. Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Element (1) is obviously met.  The veteran's death 
certificate indicates that the cause of death was 
cardiopulmonary arrest with probable myocardial infarction.  
Chronic Obstructive Pulmonary Disease (COPD) was listed as a 
significant condition contributing to the cause of death.  

With respect to elements (2) and (3), the basis of the 
appellant's claim is that the veteran's heart disease and/or 
COPD had its onset in service. Over the course of the appeal 
the appellant has advanced several theories.
  
In March 2005 argument the appellant's representative 
contended that the veteran's fatal cardiovascular disease was 
related to hypertension which had been diagnosed at the time 
of the veteran's separation from service in November 1966.  
The Board observes that blood pressure at separation was 
160/100 and that hypertension was indeed diagnosed..  

Additionally, the appellant has asserted the veteran's COPD 
had its onset in service.  In that regard, the Board notes 
that the October 1966 separation examination shows a history 
of symptomatic shortness of breath but without a diagnosed 
underlying cause.  

Finally, the appellant has made a global assertion of 
exposure to toxic substances to include asbestos, chemicals 
and ionizing radiation during service and that these toxic 
exposures are casually related to the veteran's fatal 
cardiovascular disease and COPD.   With respect to alleged 
toxic exposure, the Board notes that the evidence of record 
does not show asbestos exposure.  However, an October 1978 
letter to the veteran indicates that he "participated in . . 
. Atmospheric Nuclear Weapons Tests," specifically in 
Operation Greenhouse.  
See 38 C.F.R. § 3.309(3)(v)(E)(2006).  

Accordingly, the record establishes the veteran's death.  
Moreover, as summarized above, the evidence of record 
arguably indicates in-service incurrence of disease and 
injury, specifically diagnosed hypertension and documented 
ionizing radiation exposure which are sufficient to satisfy 
Hickson element (2). 

The record, however, is silent as to Hickson element (3), 
that is the relationship, if any between, any of these in-
service events or illness and the veteran's death.  

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) the 
United States Court of Appeals for Veterans Claims (the 
Court) held that where there is evidence of record satisfying 
the first two requirements for service connection (current 
disability, in this case death, and in-service disease or 
injury), but there was not of record competent medical 
evidence addressing the third requirement (a nexus between 
the disability and active service), VA errs in failing to 
obtain such a medical nexus opinion.
The Board finds that a medical opinion is necessary to make a 
decision on the claim.  

The Board observes at this juncture that the medical records 
show a significant history of tobacco use on the part of the 
veteran.  The law prohibits service connection for disability 
or death on the basis that such resulted from disease or 
injury attributable to the use of tobacco products during a 
veteran's active service. See 38 U.S.C.A. § 1103 (West 2002); 
38 C.F.R. § 3.300 (2006).

VCAA compliance

Additionally, under the Veterans Claims Assistance Act of 
2000 (VCAA), VA must generally advise the claimant to submit 
or identify any and all evidence which will support the 
claim.  See 38 C.F.R. § 3.159(b) (2006); see also Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  The September 20, 
2003, VCAA letter to the claimant did not provide the 
claimant with the notice contemplated in Pelegrini.  

Finally, during the pendency of this appeal the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability (not applicable 
here) and the effective date of an award.  In the present 
appeal for service connection for the cause of the veteran's 
death, the appellant was not provided with notice of the type 
of evidence necessary to establish the effective date of such 
a benefit.  

Therefore, the claim must be remanded to provide proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.   VBA should send the appellant an 
appropriate letter to ensure compliance 
with the notice requirements set forth in 
the VCAA and its implementing regulations, 
in particular the elements referred to in 
the Board's discussion above.

2.  VBA must arrange for a medical nexus 
opinion from an appropriate medical 
specialist.  The specialist should review 
the claims file and make a specific 
determination was to whether:

    (a) the veteran's fatal cardiovascular 
disease was at least as likely as not 
related to the hypertension diagnosed in 
service or to ionizing radiation exposure 
incurred via his participation in 
Operation GREENHOUSE, or whether 
cardiovascular disease was more likely due 
to non service related causes such as 
tobacco use; and 
    
    (b) the veteran's severe COPD was at 
least as likely as not related to in-
service shortness of breath or to ionizing 
radiation exposure, or whether COPD was 
more likely due to non service related 
causes such as tobacco use; 
     
A report should be prepared and associated 
with the veteran's VA claims folder.

3.  After conducting any additional 
development deemed necessary, VBA should 
readjudicate the issue on appeal, 
considering all the evidence of record.  
If the decision remains unfavorable to the 
appellant, a supplemental statement of the 
case (SSOC) should be prepared.  The 
appellant should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



